Title: From George Washington to James Clinton, 5 May 1781
From: Washington, George
To: Clinton, James


                        Dear Sir

                            Head Quarters New Windsor May 5th 1781
                        
                        Since my letter to you of yesterday in which I mentioned the measure I had taken respecting supplies,
                            informed you of our only resources, and authorized military coertion in cases of extremity; I have received your favor of
                            the 30th Ulto with a Postscrip of the 1st Inst.
                        Alarmed at the critical situation of the Garrison of Fort Schuyler, I order’d out of the small pittance in
                            our Magazines, 50 Barrels of Meat, and the same quantity of Flour, to be transported from this Army, and instantly thrown
                            into that Garrison—but the Commissary reports there are but 34 Barrels in Store—I have directed this number to be sent,
                            and the residue of the 50 Barrels to be made up, from the Fish lately barreled on the River. This supply (the Fish
                            included, or not, as you think proper) you will be pleased to consider as solely designed for the releif of the Garrison
                            of Fort Schuyler, & sacredly to be appropriated to that, & no other purpose whatever: for in our present
                            embarrassed circumstances, when we know not from whence the supplies of tomorrow are to be derived, no inferior object,
                            could have justified the measure of stopping this Army of its last mouthful.
                        The distresses of the other Troops in your Department, must be relieved from the Counties of Massachusetts,
                            which are nearest to you—And I cannot doubt, but on the spur of the occasion, exertions will be made equal to the
                            exigency. I am Dear Sir With very great esteem Your most Obedt Servant
                        
                            Go: Washington
                        
                        
                            P.S. The Mustering of the Troops, should go on, thro the Inspector, in the same manner as formerly
                                practiced, as nearly as possible.
                            If you can obtain shad to be put up on contract for the Troops, by giving three Pecks of salt for a
                                Barrel of cleaned Fish weighing 220 Pounds, you may draw on the Store at Claverack for salt to pay for, as well as to
                                cure the Fish. The Contracts must be firmly made, faithfully executed & the public salt not dissipated to no
                                purpose.
                        
                        
                            Go: Washington
                        
                    